EXHIBIT 10(be)

ELEVENTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN


        This Eleventh Amendment to the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan, as amended (the "Plan") is hereby adopted by
National Western Life Insurance Company (the "Company").



WITNESSETH



        WHEREAS, the Plan was originally established effective January 1, 1991;



        WHEREAS, Section 6.2 of the Plan permits the Company to amend the Plan
at any time; and



        WHEREAS, the Company desires to amend the Plan to freeze future benefit
accruals under Section 4.10 of the Plan effective as of December 31, 2004 to
comply with section 409A of the Internal Revenue Code of 1986, as amended by the
American Jobs Creation Act of 2004.



        NOW, THEREFORE, the Plan is hereby amended as follows effective as of
December 31, 2004:



1.     Section 4.10 of the Plan is hereby amended by adding the following new
subsection (e) at the end of such Section, such subsection to read in its
entirety as follows:



(e)     Notwithstanding anything herein to the contrary, the benefit payable to
such Participant under this Section 4.10 shall be frozen effective as of
December 31, 2004 and shall not increase on account of additional Service or
Plan Compensation after such date. Because the present value of such benefit was
zero as of December 31, 2004, the effect of the preceding sentence is to
completely eliminate and terminate such Participant's entitlement to any benefit
under this Plan. Accordingly, effective as of December 31, 2004 such Participant
shall have no right to any benefit under this Section 4.10 or any other
provision of this Plan. The provisions of this paragraph are intended to comply
with the requirements of Code section 409A and shall be construed in accordance
therewith. The provisions of this paragraph shall not be considered a "material
modification" of the Plan, but shall instead be considered a cessation of future
deferrals and termination of the Plan with respect to such Participant in
accordance with Internal Revenue Service Notice 2005-1 and Proposed Treasury
Regulation section 1.409A-6(a)(4).



2.     Except as hereinabove amended, the Plan, as previously amended, shall
remain in full force and effect.



        IN WITNESS WHEREOF, the Company has adopted and executed this Eleventh
Amendment this 15th day of December, 2005.



 

 

National Western Life Insurance Company

         

/S/James P. Payne







 

By:

James P. Payne







 

Its:

Sr. VP - Secretary







